DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph Prescott Hickey et al. U.S. Patent 9,403,460 B2 (Hickey).
Regarding claim 1, Hickey discloses a seat assembly comprising: an external structure having a cavity therein (Figure 1A); at least one seating support surface (Element 12 and 38) configured for contact with an occupant; a valve (Element 60) disposed within the cavity and in fluid communication with an external air supply (Element 50); and at least one air distribution passageway in fluid communication with the valve and interposed between the valve and the at least one seating support surface (Element 48), wherein air from the external air supply is directed to the at least one seating support surface via the valve and the at least one air distribution passageway.  
Regarding claim 2, Hickey discloses the seat assembly further comprising a flexible coupling coupled to the valve and interposed between the valve and the external air supply, the valve placed in fluid communication with the external air supply via the flexible coupling (Element 52).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of Scott Richard Wolas U.S. Patent 10,023,084 (Wolas).
Regarding claim 3, Hickey discloses the seat assembly comprising the external structure.  Hickey does not directly disclose the seat to be in cooperation with a track.  Wolas discloses the seat wherein the external structure is configured to cooperate with a track (Element 16) to allow the seat assembly to be movable along a direction, and the coupling is sized and configured to provide a volume of air to the valve while having sufficient slack to allow the seat assembly to be moved along the direction (Figure 1 Element 40, 42, 44, 46).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hickey as taught by Wolas to include Wolas’ track.  Such a modification would provide a means to allow the seat position to be adjustable for the comfort of the user. 
Regarding claim 4, Hickey in view of Wolas discloses the seat assembly.  Hickey in view of Wolas does not directly disclose the seat assembly to be a pilot seat assembly.  The occupation of the user is not a patentably distinct property.  It would be obvious to provide the structure of the seat for the use of a specific user.  Such a modification would provide a seating for the comfort of the user. 

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of David R. Space et al. U.S. Patent 10,029,797 B2 (Space). 
Regarding claim 7, Hickey discloses the seat assembly.  Hickey does not directly disclose an arm extending from the external structure.  Space discloses a seat further comprising an arm extending from the external structure and having a personal air outlet disposed proximate a distal end of the arm, wherein the at least one air distribution passageway comprises a personal air distribution passageway terminating at the personal air outlet (Figure 13A and 13B Element 1300).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hickey in view of Space to include Space’s arm.  Such a modification would provide a means to adjust the positioning of the ventilation as needed.  

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey.  
Regarding claim 11, Hickey discloses the seat comprising air distribution passageways.  Hickey does not directly disclose the seat to comprise a foot air distribution passageway in fluid communication with the valve and terminating in a foot outlet.  Orientation modification is common and well known in the art.  I would be obvious to provide an outlet positioned along any surface of the seat in contact with the user to enhance the ventilation of the seat.  
Regarding claim 16, Hickey discloses a method comprising: distributing air through a duct disposed; directing the air from the duct to valve disposed within an internal cavity of a seat assembly via a flexible coupling that couples the valve to the duct; and22Docket No. 19-1048-US-NP directing the air from the valve to at least one seating support surface via at least one air distribution passageway in fluid communication with the valve and interposed between the valve and the at least .  

Allowable Subject Matter
Claims 12-15 are allowed.
Claims 5, 6, 8-10, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the seat assembly system comprising valve to be multi-position valve having a plurality of outlets corresponding to the air distribution passageway.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636